 

Case 3:19-cr-00058-S Document 36 Filed 02/27/19 Pageiof1i PagelD 67

United States District Court
Northern District of Texas

Dallas Division

 

ViISFEB 27 PH 297

UNITED STATES OF AMERICA DE Bier wee
SEALED WARRANT FOR- ARREST
V.
KRISTY JACKSON

CASE NUMBER: 3:19-CR-058-S-2

To: The United States Marshal

MAG. CASE NUMBER:
and any Authorized United States Officer

 

YOU ARE HEREBY COMMANDED to arrest KRISTY JACKSON
and bring him or her forthwith to the nearest magistrate judge to answer a(n)

(Ml Sealed Indictment [[] Information [] Complaint [[] Order of court [[] Violation Notice [[] Probation Violation Petition
charging him or her with:

Conspiracy to Commit Access Device Fraud

 

cz

. . a

in violation of Title 18 = x

= 62

United States Code, Section(s) a Se
co 15

371 , oF

o one?

"wa

U uz

PS

nm Ym

Karen Mitchell, U.S. District Court Clerk Huw Wr hbatt

Name and Title of Issuing Officer Si gnatfire of Issuing Offiter

 

 

 

 

U.S. Magistrate Judge Irma Carrillo Ramirez 2/6/2019 _Dallas, TX
Judge Date Location
s/K. Cheng
(By) Deputy Clerk
RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

Kautmn On County 1X 15 [4D

DATE aie NAME AND TIT A ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER
. a 4

Specie

 

 

 

 

 

“as}e 2014 Toke fi “Palacies Ak VLA

LASSI

 

 

EL GL sur
